   Case 2:19-cv-07411-JFW-MRW Document 76 Filed 09/18/20 Page 1 of 2 Page ID #:896




                               UNITED STATES DISTRICT COURT                                           JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 19-7411-JFW(MRWx)                                        Date: September 18, 2020

Title:        Lynne Bodge -v- United Technologies Corporation

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                ORDER DISMISSING DEFENDANT RAYTHEON
                                          TECHNOLOGIES CORPORATION; and

                                          ORDER REMANDING ACTION TO LOS ANGELES
                                          SUPERIOR COURT

       On September 17, 2020, Plaintiff Lynne Bodge, individually and as Personal Representative
of the Estate of John H. Bodge (“Decedent”), (“Plaintiff”) and Defendant Raytheon Technologies
Corporation, f/k/a United Technologies Corporation (“Raytheon”) filed a Joint Stipulation to Dismiss
Defendant Raytheon Technologies Corporation and Remand Action to State Court (“Stipulation”).
On September 17, 2020, Defendant Cirrus Enterprises LLC (“Cirrus”) filed its Objection to Joint
Stipulation to Dismiss Defendant Raytheon Technologies and Remand Action to State Court
(“Objection”). Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15,
the Court finds that this matter is appropriate for decision without oral argument. After considering
the Stipulation and Objection, the Court rules as follows:

        In their Stipulation, Plaintiff and Raytheon state that they “have now reached a resolution of
Plaintiff’s claims against” Raytheon and that pursuant to that resolution, they seek to have
Raytheon dismissed as a party to this action. Accordingly, the Court approves the Stipulation and,
pursuant to Federal Rule of Civil Procedure 41(b), the Court DISMISSES without prejudice
Raytheon from this action.1




         1
        In its Objection, Cirrus correctly argues that a party can only be dismissed without a court
order pursuant to Rule 41(a) if all parties who have appeared sign the stipulation of dismissal.
However, Rule 41(b) does not contain any such requirement.

                                             Page 1 of 2                         Initials of Deputy Clerk sr
  Case 2:19-cv-07411-JFW-MRW Document 76 Filed 09/18/20 Page 2 of 2 Page ID #:897




        On August 27, 2020, Raytheon removed this action2 from Los Angeles Superior Court on
the grounds that the Court had federal officer subject matter jurisdiction under 28 U.S.C. § 1442(a)
based on Plaintiff’s allegations that Decedent’s injuries were caused by products designed and
manufactured by Raytheon under the supervision and control of the United States government,
primarily through the United States armed forces. In light of the fact that the claims against
Raytheon have been dismissed and those are the only claims over which this Court had original
jurisdiction, and after considering judicial economy, convenience, fairness, and comity, the Court
declines to exercise supplemental jurisdiction over Plaintiffs’ claims alleged against the remaining
defendants. See, e.g., McGee v. United States Government, 2013 WL 12130579 (C.D. Cal. Mar.
18, 2013); see also Destfino v. Reiswig, 630 F.3d 952, 958 (9th Cir. 2011). “The district court may
decline to exercise supplemental jurisdiction over a claim . . . if the district court has dismissed all
claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c). “[A] federal court should
consider and weigh in each case, and at every stage of the litigation, the values of judicial
economy, convenience, fairness, and comity in order to decide whether to exercise jurisdiction
over a case brought in that court involving pendent state-law claims.” Carnegie–Mellon University
v. Cohill, 484 U.S. 343, 350 (1988). “‘[I]n the usual case in which all federal-law claims are
eliminated before trial, the balance of factors to be considered under the pendent jurisdiction
doctrine – judicial economy, convenience, fairness, and comity – will point toward declining to
exercise jurisdiction over the remaining state law claims.’” Satey v. JPMorgan Chase & Co., 521
F.3d 1087, 1091 (9th Cir. 2008) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 351
(1988)). In this case, because all of Plaintiff’s claims against the remaining defendants are state
law claims, those claims are more appropriately resolved by the state court. Accordingly, because
the balance of factors strongly point toward declining to exercise jurisdiction over Plaintiff’s
remaining claims, this action is REMANDED to Los Angeles County Superior Court.

       IT IS SO ORDERED.




       2
           No other defendant joined in Raytheon’s removal or filed a separate notice of removal.

                                             Page 2 of 2                          Initials of Deputy Clerk sr
